                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

 UNITED STATES OF AMERICA,                             )
 ex rel. VIB PARTNERS,                                 )
                                                       )
                Plaintiffs,                            )
                                                       )       No. 3:19-CV-84
 v.                                                    )
                                                       )
 LHC GROUP, INC.,                                      )
                                                       )
                Defendant.                             )

                                              ORDER

        Pursuant to Local Rule 3.2(d)(3), the undersigned finds that the above-captioned case is

 related to United States of America, et al. v. University of Tennessee Medical Center Home Care

 Services, LLC, et al., No. 3:17-CV-96. The Court finds that these cases arise out of the same

 transaction or occurrence and involve one or more of the same parties. Therefore, the two cases

 are related. See E.D. Tenn. L.R. 3.2(d)(3)(A)(2).

        Because the first of these cases was assigned to District Judge Curtis L. Collier and

 Magistrate Judge Debra C. Poplin, this case will also be assigned to District Judge Curtis L. Collier

 and Magistrate Judge Debra C. Poplin. However, consolidation is not ordered.

        IT IS SO ORDERED.

                                                       ENTER:


                                                       _________________________
                                                       Debra C. Poplin
                                                       United States Magistrate Judge




Case 3:19-cv-00084-CLC-DCP Document 33 Filed 04/10/19 Page 1 of 1 PageID #: 169
